DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-8 and 13) in the reply filed on 19 April 2022 is acknowledged.
Claims 9-12 and 14-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 19 April 2022.
	Claims 1-8 and 13 are under current examination.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “unique” in claim 13 is a relative term which renders the claim indefinite. The term “unique” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is not clear in what manner and to what extent the pipette must be distinctive such that it is unique.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2, 4-5, and 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nouvel et al. (US 2013/0231371 A1; published 05 September 2013; of record) in view of de Rose et al. (US 2016/0051524 A1; published 25 February 2016; of record).
	Nouvel et al. discloses a spot-on pesticide anti-parasite composition for application to animal’s skin (i.e., a ready-to-use veterinary composition) comprising a pyrethroid and a macrocyclic lactone (abstract) wherein the pyrethroid comprises about 10-45% (w/w) of the composition (claim 3) wherein the macrocyclic lactone comprises about 0.01-10% (w/w) of the composition (claim 1) wherein an example consists of 20 wt% cyphenothrin (i.e., a pyrethroid), 2.5 wt% moxidectin (i.e., a macrocyclic lactone), 9.21 wt% methoprene, 62.99 wt% purified diethylene glycol monoethyl ether (i.e., a non-aqueous solvent), and 5.3 wt% vitamin E nicotinate (tocopherol) (Example 1; paragraph [0067]) wherein inactive excipients therein may include pH modifiers (paragraph [0044]) wherein the pyrethroid may be permethrin (paragraph [0022]).
	Although concentrations in Nouvel et al. are provided in (w/w) rather than (w/v) as claimed, Example 1 of Nouvel et al. consists of 20 wt% cyphenothrin (i.e., a pyrethroid), 2.5 wt% moxidectin (i.e., a macrocyclic lactone), 9.21 wt% methoprene, 62.99 wt% purified diethylene glycol monoethyl ether (i.e., a non-aqueous solvent), and 5.3 wt% vitamin E nicotinate (tocopherol), wherein the density of cyphenothrin is about 1.083 g/mL and thus 20 g is about 18.47 mL, wherein the density of moxidectin is about 1.23 g/mL and thus 2.5 g is about 2.03 mL, wherein the density of methoprene is about 0.924 g/mL and thus 9.21 g is about 9.97 mL, wherein the density of diethylene glycol monoethyl ether is about 1 g/mL and thus 62.99 g is about 62.99 mL, wherein the density of vitamin E nicotinate (tocopherol) is about 1 g/mL and thus 5.5 g is about 5.3 mL, for a total volume of about 99 mL, which is almost identical to 100 g, and thus the (w/w) concentration and the (w/v) concentration of the composition of Example 1 of Nouvel et al. are nearly identical, i.e., the composition of Example 1 of Nouvel et al. contains about 20% (w/v/) cyphenothrin pyrethroid and about 2.5% (w/v) moxidectin macrocyclic lactone.
Nouvel et al. does not specifically disclose an alkalizing agent or pH of the composition of about 6.5-8.5 as claimed.
de Rose et al. discloses anti-parasite compositions comprising a macrocyclic lactone for administration to an animal (abstract) wherein macrocyclic lactones are known to be acid labile and subject to hydrolytic degradation and are stable at a neutral pH and thus a stability enhancing amino sugar is added to the dosage form for suitable stability, shelf life, increased antiparasitic efficacy, and reduced resistance (paragraph [0005]) wherein a suitable amino sugar is meglumine which is an organic base used as a pH adjusting agent (paragraph [0043]).
It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Nouvel et al. and de Rose et al. by including the pH adjusting agent meglumine of de Rose et al. as a pH modifier in the composition of Nouvel et al. as discussed above, and to thereby adjust the pH thereof to neutral (i.e., 7), with a reasonable expectation of success.  A person of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do so to enhance the stability, shelf life, and antiparasitic efficacy thereof and to reduce the resistance thereof and to reduce hydrolytic degradation of the macrocyclic lactone therein as suggested by de Rose et al., given that Nouvel et al. suggests adding a pH modifier.
Regarding claim 2, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to follow the suggestions of Nouvel et al. as discussed above and to use permethrin as the pyrethroid in the composition of Nouvel et al. in view of de Rose et al. as discussed above, with a reasonable expectation of success.

Claims 1-5 and 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nouvel et al. in view of de Rose et al. as applied to claims 1-2, 4-5, and 7-8 above, and further in view of Donnelly (US 2016/0174556 A1; published 23 June 2016).
	Nouvel et al. and de Rose et al. are relied upon as discussed above.
	Nouvel et al. and de Rose et al. do not disclose permethrin with cis/trans ratio of about 40/60 as in claim 3.
	Donnelly discloses veterinary dermal compositions for controlling parasites on animals comprising a pyrethroid (title; abstract) preferably comprising permethrin wherein typical commercially available permethrin sources use permethrin with typical cis:trans ratios of for example 40:60 (paragraph [0108]).
	It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Nouvel et al., de Rose et al., and Donnelly by using permethrin having cis:trans ratio of 40:60 as in Donnelly as the permethrin in the composition of Nouvel et al. in view of de Rose et al. as discussed above, with a reasonable expectation of success.  A person of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do so for the convenience of using a typical commercially available form of permethrin used in veterinary dermal compositions for controlling parasites on animals as suggested by Donnelly.

Claims 1-2 and 4-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nouvel et al. in view of de Rose et al. as applied to claims 1-2, 4-5, and 7-8 above, and further in view of Leech et al. (US 2014/0221299 A1; published 07 August 2014).
	Nouvel et al. and de Rose et al. are relied upon as discussed above.
	Nouvel et al. and de Rose et al. do not disclose sodium hydroxide as in claim 6.
	Leech et al. discloses a veterinary antiparasitic composition comprising macrocyclic lactone (title; abstract) wherein a suitable pH adjuster therein is sodium hydroxide (paragraph [0062]; Table 2).
	It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Nouvel et al., de Rose et al., and Leech et al. by adding sodium hydroxide as in Leech et al. to the composition of Nouvel et al. in view of de Rose et al. as discussed above, with a reasonable expectation of success.  A person of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do so to use therein a pH adjuster suitable for veterinary antiparasitic compositions comprising macrocyclic lactone given that Nouvel et al. suggests adding pH modifier, and also given that it is prima facie obvious to combine equivalents known for the same purpose such as pH adjusters/modifiers per MPEP 2144.06(I).

Claims 1-2, 4-5, 7-8, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nouvel et al. in view of de Rose et al. as applied to claims 1-2, 4-5, and 7-8 above, and further in view of Taneja (US 9,034,912 B1; issued 19 May 2015).
	Nouvel et al. and de Rose et al. are relied upon as discussed above.
	Nouvel et al. and de Rose et al. do not disclose a kit with pipette with tip as in claim 13.
	Taneja discloses a topical veterinary applicator system (abstract) wherein a pipette applicator is often used to apply a veterinary antiparasitic composition stored therein wherein the applicator 10 is tubular in shape with an outlet tip 30 (column 8 lines 60-61, column 9 lines 38-43; Fig. 1).
	It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Nouvel et al., de Rose et al., and Taneja by storing the composition of Nouvel et al. in view of de Rose et al. as discussed above in the pipette applicator of Taneja as discussed above wherein the applicator is tubular (i.e., a unique chamber pipette) with an outlet tip (i.e., an applicator tip), with a reasonable expectation of success.  A person of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do so for convenience of storing the composition in an applicator known for applying a topical veterinary antiparasitic composition as suggested by Taneja.
	Regarding the claimed recitation of a “kit”, such recitation requires no additional elements other than the composition stored in the pipette as discussed above.
	Regarding the claimed recitation of “useful in preventing and/or treating parasites in a non-human mammal”, such recitation is an intended use of the kit that requires no additional elements other than the composition stored in the pipette as discussed above.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL B PALLAY whose telephone number is (571)270-3473. The examiner can normally be reached Monday through Friday from 8:30 AM to 5:00 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on (571)272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL B. PALLAY/Primary Examiner, Art Unit 1617